Report of Independent Registered Public Accounting Firm on Internal Control Required Under From N-SAR To the Members and Board of Directors of Rochdale Core Alternative Strategies Fund LLC: In planning and performing our audit of the financial statements of Rochdale Core Alternative Strategies Fund LLC (the “Fund”)as of and for the year ended March 31, 2009, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Fund’s internal control over financial reporting, including controlsover safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting.
